Title: To George Washington from Brigadier General Henry Knox, 5 June 1777
From: Knox, Henry
To: Washington, George



Sir,
Camp, Middle Brook, 5 June 1777.

A Resolution of Congress of the 31 ultimo has been shewn to me by some French Officers attached to the Corps of Artillery under my command, ordaining that all Officers of Artillery engaged by Mr Deane in France shall take rank in the American Artillery according to the dates of their brevet commissions in the French service.
I believe the Congress did not sufficiently consider the consequences of such a Resolution, or that they had not full information, to form it, consistent with that justice which is due to their own Officers.
The French Minister of Marine, or Minister of the Colonial Department, gave these Officers brevet commissions, to be in force in their Colonies only, or rather on this Continent, of superior rank to those which they then held in France, in order to give than an ideal rank here. They have had the rank given to them implied in their brevet

commissions; and some higher than they expected. But this Resolution of Congress gives them another superiority, which, perhaps, was not intended. Nearly all the Captains now in the Continental Artillery served for the two last Campaigns as Captain-Lieutenants, and such only of that class as distinguished themselves by their abilities and special services. They are arranged in the different Battalions of Artillery according to their seniority, but do not take rand as full Captains untill the commencement of the present year; whereas the French Officers brevet commissions are dated in Novr & Decr 1776.
The Resolution of Congress pervades all the different ranks in the Artillery of Captains, Captain Lieutenants, and Lieutenants, and supercedes all the Officers in these different stations.
I confess that it surprizes me much, and that I am totally unacquainted with the principles upon which it is founded. No military ones, most certainly, can be assigned. These French Gentlemen, in general, have never been in so much actual service as the American Officers, who are not accused of any demerits; but, on the contrary, their reputation, as a Corps, is equal to any in the service. Why then should they All be superceded and disgraced? They have exerted themselves to recruit their Companies on the new establishment, and marched them to camp.
I conceive the most fatal consequences will arise to the Artillery, except this Resolution be repealed; at least so far as respects the seniority of rank. All that can with propriety be done, is to give them Commissions dated at the time that Congress accepted their services, anything more will occasion the resignation of every Officer of spirit in the Corps, who, though they are actuated by every tie of attachment and interest in the service of their Country, yet will infinitely prefer serving as Volunteers, than under people, who can have no other tie than the Pay they receive, and who cannot give a single order that can be understood.
In justice to the merit of the Officers under my command, and to promote the good of the service, I make this Representation to your Excellency, begging that you would be pleased to transmit it to the honorable Congress for their information. If they repeal the Resolution I shall be happy. If they do not I shall be clear of any bad consequences which may follow. I am, with the greatest respect, Your Excellency’s most obedient servt

Henry Knox Brigr Genl Artillery

